Name: 2008/397/EC: Commission Decision of 30 April 2008 on the clearance of the accounts of the paying agencies of Member States concerning expenditure financed by the European Agricultural Fund for Rural Development (EAFRD) for the 2007 financial year (notified under document number C(2008) 1712)
 Type: Decision_ENTSCHEID
 Subject Matter: regions and regional policy;  agricultural policy;  EU finance;  accounting
 Date Published: 2008-05-29

 29.5.2008 EN Official Journal of the European Union L 139/40 COMMISSION DECISION of 30 April 2008 on the clearance of the accounts of the paying agencies of Member States concerning expenditure financed by the European Agricultural Fund for Rural Development (EAFRD) for the 2007 financial year (notified under document number C(2008) 1712) (2008/397/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (1), and in particular Articles 30 and 33 thereof, After consulting the Fund Committee, Whereas: (1) On the basis of the annual accounts submitted by the Member States, accompanied by the information required, the accounts of the paying agencies referred to in Article 6(2) of Regulation (EC) No 1290/2005 are to be cleared. The clearance covers the completeness, accuracy and veracity of the accounts transmitted in the light of the reports established by the certification bodies. (2) Pursuant to Article 16 of Commission Regulation (EC) No 883/2006 (2) on data to be transmitted by the Member States and intermediate payments of expenditure financed under the European Agricultural Fund for Rural Development (EAFRD), account is taken of the 2007 financial year of expenditure incurred by the Member States between 16 October 2006 and 15 October 2007. (3) The time limits granted to the Member States referred to in Article 7(2) of Commission Regulation (EC) No 885/2006 (3) laying down detailed rules for the application of the procedure for the clearance of accounts of the EAFRD for the submission to the Commission of the documents referred to in Article 8(1)(c) of Regulation (EC) No 1290/2005 and in Article 7(1) of Regulation (EC) No 885/2006, have expired. (4) The Commission has checked the information submitted and communicated to the Member States before 31 March 2008 the results of its verifications, along with the necessary amendments. (5) In accordance with the first and third subparagraphs of Article 10(1) of Regulation (EC) No 885/2006, the accounts clearance decision referred to in Article 30(1) of Regulation (EC) No 1290/2005 determines, without prejudice to decisions taken subsequently in accordance with Article 31(1) of the Regulation, the amount of expenditure effected in each Member State during the financial year in question recognised as being chargeable to the EAFRD, on the basis of the accounts referred to in Article 8(1)(c) of Regulation (EC) No 1290/2005 and the reductions and suspensions of intermediate payments for the financial year concerned, including the reductions referred to in the third subparagraph of Article 16(4) of Regulation (EC) No 883/2006. (6) In the light of the verifications made, the annual accounts and the accompanying documents permit the Commission to take, for certain paying agencies, a decision on the completeness, accuracy and veracity of the annual accounts submitted. The details of these amounts were described in the Summary Report that was presented to the Fund Committee at the same time as this Decision. (7) In the light of the verifications made, the information submitted by certain paying agencies requires additional inquiries and their accounts cannot be therefore cleared in this Decision. (8) The second subparagraph of Article 10(2) of Regulation (EC) No 885/2006 lays down that the amounts that are recoverable from, or payable to, each Member State, in accordance with the accounts clearance decision referred to in the first subparagraph of Article 10(1) of the said Regulation, shall be determined by deducting the intermediate payments paid during the financial year in question, i.e. 2007, from expenditure recognised for that year in accordance with paragraph 1. Such amounts are to be deducted from, or added to, the following intermediate payment or the final payment. (9) Pursuant to Article 33(8) of Regulation (EC) No 1290/2005, 50 % of the financial consequences of non-recovery of irregularities shall be borne by the Member State concerned and 50 % by the Community budget if the recovery of those irregularities has not taken place prior to the closure of a rural development programme within four years of the primary administrative or judicial finding, or within eight years if the recovery is taken to the national courts, or on the closure of the programme if those deadlines expire prior to such closure. Article 33(4) of the said Regulation obliges Member States to submit to the Commission, together with the annual accounts, a summary report on the recovery procedures undertaken in response to irregularities. Detailed rules on the application of the Member States' reporting obligation of the amounts to be recovered are laid down in Regulation (EC) No 885/2006. Annex III to the said Regulation provides the model tables 3 and 4 that have to be provided in 2008 by the Member States. On the basis of the tables completed by the Member States, the Commission should decide on the financial consequences of non-recovery of irregularities older than four or eight years respectively. This decision is without prejudice to future conformity decisions pursuant to Article 33(5) of Regulation (EC) No 1290/2005. (10) Pursuant to Article 33(7) of Regulation (EC) No 1290/2005, after closure of a rural development programme Member States may decide not to pursue recovery. Such a decision may only be taken if the costs already and likely to be incurred total more than the amount to be recovered or if the recovery proves impossible owing to the insolvency, recorded and recognised under national law, of the debtor or the persons legally responsible for the irregularity. If that decision has been taken within four years of the primary administrative or judicial finding, or within eight years if the recovery is taken to the national courts, 100 % of the financial consequences of the non-recovery should be borne by the Community budget. In the summary report referred to in Article 33(4) of Regulation (EC) No 1290/2005 the amounts for which the Member State decided not to pursue recovery and the grounds for the decision are shown. These amounts are not charged to the Member States concerned and are consequently to be borne by the Community budget. This decision is without prejudice to future conformity decisions pursuant to Article 33(5) of the said Regulation. (11) In accordance with Article 30(2) of Regulation (EC) No 1290/2005, this Decision does not prejudice decisions taken subsequently by the Commission excluding from Community financing expenditure not effected in accordance with Community rules, HAS ADOPTED THIS DECISION: Article 1 Without prejudice to Article 2, the accounts of the paying agencies of the Member States concerning expenditure financed by the European Agricultural Fund for Rural Development (EAFRD) in respect of the 2007 financial year are hereby cleared. The amounts which are recoverable from, or payable to, each Member State under each rural development programme pursuant to this Decision, including those resulting from the application of Article 33(8) of Regulation (EC) No 1290/2005, are set out in Annex I. Article 2 For the 2007 financial year, the accounts of the Member States' paying agencies in respect of expenditure per rural development programme financed by the EAFRD, set out in Annex II, are disjoined from this Decision and shall be the subject of a future clearance Decision. Article 3 This Decision is addressed to the Member States. Done at Brussels, 30 April 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 209, 11.8.2005, p. 1. Regulation as last amended by Regulation (EC) No 1437/2007 (OJ L 322, 7.12.2007, p. 1). (2) OJ L 171, 23.6.2006, p. 1. Regulation as last amended by Regulation (EC) No 114/2008 (OJ L 33, 7.2.2008, p. 6). (3) OJ L 171, 23.6.2006, p. 90. Regulation as amended by Regulation (EC) No 1233/2007 (OJ L 279, 23.10.2007, p. 10). ANNEX I CLEARED EAFRD EXPENDITURE BY RURAL DEVELOPMENT PROGRAMME AND MEASURE FOR FINANCIAL YEAR 2007 Amount to be recovered from or paid to the Member State per programme A) Approved programmes by 12 December 2007 with declared expenditure for EAFRD (in EUR) CCI: 2007DE06RPO009 measure Expenditure 2007 Corrections Total Non-reusable amounts Accepted amount cleared for the 2007 financial year Interim payments reimbursed to the Member State for the financial year Amount to be recovered from ( ) or paid to (+) the Member State in the next declaration DE: 2007DE06RPO009 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 111 11 129,43 0,00 11 129,43 0,00 11 129,43 11 129,44 0,01 121 955 653,89 0,00 955 653,89 0,00 955 653,89 955 653,23 0,66 213 12 158,16 0,00 12 158,16 0,00 12 158,16 12 158,30 0,14 214 443 358,57 0,00 443 358,57 0,00 443 358,57 443 359,41 0,84 311 92 610,00 0,00 92 610,00 0,00 92 610,00 92 610,00 0,00 511 16 207,58 0,00 16 207,58 0,00 16 207,58 16 207,72 0,14 Total 1 531 117,63 0,00 1 531 117,63 0,00 1 531 117,63 1 531 118,10 0,47 DE: 2007DE06RPO010 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 121 4 931 399,67 0,00 4 931 399,67 0,00 4 931 399,67 4 931 399,67 0,00 125 1 081 292,42 0,00 1 081 292,42 0,00 1 081 292,42 1 081 292,42 0,00 212 10 389 724,74 0,00 10 389 724,74 0,00 10 389 724,74 10 389 724,74 0,00 214 9 984 632,86 0,00 9 984 632,86 0,00 9 984 632,86 9 984 632,86 0,00 227 186 975,39 0,00 186 975,39 0,00 186 975,39 186 975,39 0,00 511 58 900,29 0,00 58 900,29 0,00 58 900,29 58 900,00 0,29 Total 26 632 925,37 0,00 26 632 925,37 0,00 26 632 925,37 26 632 925,08 0,29 DE: 2007DE06RPO011 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 212 5 659 936,67 0,00 5 659 936,67 0,00 5 659 936,67 5 659 936,67 0,00 214 12 969 565,38 0,00 12 969 565,38 0,00 12 969 565,38 12 969 565,38 0,00 215 7 187 222,99 0,00 7 187 222,99 0,00 7 187 222,99 7 187 222,99 0,00 Total 25 816 725,04 0,00 25 816 725,04 0,00 25 816 725,04 25 816 725,04 0,00 DE: 2007DE06RPO012 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 121 13 103 850,26 0,00 13 103 850,26 0,00 13 103 850,26 13 103 850,26 0,00 123 864 335,42 0,00 864 335,42 0,00 864 335,42 864 335,42 0,00 125 15 659,50 0,00 15 659,50 0,00 15 659,50 15 659,50 0,00 212 130 205,56 0,00 130 205,56 0,00 130 205,56 0,00 130 205,56 213 121 377,93 0,00 121 377,93 0,00 121 377,93 121 377,93 0,00 214 7 890 396,96 0,00 7 890 396,96 0,00 7 890 396,96 8 020 602,52  130 205,56 221 447 554,80 0,00 447 554,80 0,00 447 554,80 447 554,80 0,00 223 70 268,20 0,00 70 268,20 0,00 70 268,20 70 268,20 0,00 225 10 222,50 0,00 10 222,50 0,00 10 222,50 10 222,50 0,00 227 2 319 780,15 0,00 2 319 780,15 0,00 2 319 780,15 2 319 780,15 0,00 323 18 000,00 0,00 18 000,00 0,00 18 000,00 18 000,00 0,00 511 53 740,05 0,00 53 740,05 0,00 53 740,05 53 740,05 0,00 Total 25 045 391,33 0,00 25 045 391,33 0,00 25 045 391,33 25 045 391,33 0,00 DE: 2007DE06RPO015 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 111 89 175,73 0,00 89 175,73 0,00 89 175,73 89 175,73 0,00 115 373 428,43 0,00 373 428,43 0,00 373 428,43 373 428,43 0,00 121 3 097 797,05 0,00 3 097 797,05 0,00 3 097 797,05 3 097 797,05 0,00 123 222 888,13 0,00 222 888,13 0,00 222 888,13 222 888,13 0,00 125 654 246,13 0,00 654 246,13 0,00 654 246,13 654 246,13 0,00 211 239 937,80 0,00 239 937,80 0,00 239 937,80 239 937,80 0,00 212 4 515 065,84 0,00 4 515 065,84 0,00 4 515 065,84 4 515 065,84 0,00 213 1 181 856,03 0,00 1 181 856,03 0,00 1 181 856,03 1 181 856,03 0,00 214 26 410 418,74 0,00 26 410 418,74 0,00 26 410 418,74 26 410 418,74 0,00 216 152 652,29 0,00 152 652,29 0,00 152 652,29 152 652,29 0,00 221 174 064,72 0,00 174 064,72 0,00 174 064,72 174 064,72 0,00 227 403 848,21 0,00 403 848,21 0,00 403 848,21 403 848,21 0,00 311 151 856,87 0,00 151 856,87 0,00 151 856,87 151 856,87 0,00 322 456 403,62 0,00 456 403,62 0,00 456 403,62 456 403,62 0,00 511 25 133,28 0,00 25 133,28 0,00 25 133,28 25 133,28 0,00 Total 38 148 772,87 0,00 38 148 772,87 0,00 38 148 772,87 38 148 772,87 0,00 DE: 2007DE06RPO018 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 214 469 435,52 0,00 469 435,52 0,00 469 435,52 618 652,56  149 217,04 Total 469 435,52 0,00 469 435,52 0,00 469 435,52 618 652,56  149 217,04 DE: 2007DE06RPO019 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 113 1 664 881,50 0,00 1 664 881,50 0,00 1 664 881,50 1 664 881,50 0,00 214 10 247 940,11 0,00 10 247 940,11 0,00 10 247 940,11 10 247 940,11 0,00 221 400 433,37 0,00 400 433,37 0,00 400 433,37 399 405,30 1 028,07 511 288 563,61 0,00 288 563,61 0,00 288 563,61 234 434,12 54 129,49 Total 12 601 818,59 0,00 12 601 818,59 0,00 12 601 818,59 12 546 661,03 55 157,56 DE: 2007DE06RPO020 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 212 10 588,61 0,00 10 588,61 0,00 10 588,61 10 588,78 0,17 213 14 140,15 0,00 14 140,15 0,00 14 140,15 14 140,17 0,02 214 2 015 104,61 0,00 2 015 104,61 0,00 2 015 104,61 2 015 968,49  863,88 221 348 098,42 0,00 348 098,42 0,00 348 098,42 348 182,77 84,35 511 2 597,71 0,00 2 597,71 0,00 2 597,71 2 597,72 0,01 Total 2 390 529,50 0,00 2 390 529,50 0,00 2 390 529,50 2 391 477,93  948,43 DE: 2007DE06RPO021 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 111 95 202,55 0,00 95 202,55 0,00 95 202,55 95 202,56 0,01 123 621 265,00 0,00 621 265,00 0,00 621 265,00 621 265,00 0,00 125 80 473,53 0,00 80 473,53 0,00 80 473,53 80 473,53 0,00 126 6 232 555,79 0,00 6 232 555,79 0,00 6 232 555,79 6 232 555,80 0,01 212 896 222,39 0,00 896 222,39 0,00 896 222,39 896 222,78 0,39 213 172 739,17 0,00 172 739,17 0,00 172 739,17 172 738,96 0,21 214 6 380 034,48 0,00 6 380 034,48 0,00 6 380 034,48 6 380 034,50 0,02 221 372 069,50 0,00 372 069,50 0,00 372 069,50 372 069,50 0,00 321 40 277,62 0,00 40 277,62 0,00 40 277,62 40 277,62 0,00 323 723 928,52 0,00 723 928,52 0,00 723 928,52 723 928,52 0,00 511 4 405,83 0,00 4 405,83 0,00 4 405,83 4 405,83 0,00 Total 15 619 174,38 0,00 15 619 174,38 0,00 15 619 174,38 15 619 174,60 0,22 DE: 2007DE06RPO023 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 114 675,00 0,00 675,00 0,00 675,00 675,00 0,00 212 11 220,79 0,00 11 220,79 0,00 11 220,79 11 220,79 0,00 214 32 084 641,33 0,00 32 084 641,33 0,00 32 084 641,33 32 084 641,33 0,00 221 76,07 0,00 76,07 0,00 76,07 76,07 0,00 511 107 779,26 0,00 107 779,26 0,00 107 779,26 107 779,26 0,00 Total 32 204 392,45 0,00 32 204 392,45 0,00 32 204 392,45 32 204 392,45 0,00 ES: 2007ES06RPO014 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 112 168 695,98 0,00 168 695,98 0,00 168 695,98 168 695,99 0,01 113 211 131,44 0,00 211 131,44 0,00 211 131,44 211 139,00 7,56 121 1 155 483,49 0,00 1 155 483,49 0,00 1 155 483,49 1 155 483,25 0,24 123 615 905,37 0,00 615 905,37 0,00 615 905,37 615 905,38 0,01 125 1 381 055,70 0,00 1 381 055,70 0,00 1 381 055,70 1 381 055,70 0,00 211 119 727,83 0,00 119 727,83 0,00 119 727,83 119 728,47 0,64 212 22 929,85 0,00 22 929,85 0,00 22 929,85 22 930,15 0,30 214 76 738,07 0,00 76 738,07 0,00 76 738,07 76 738,46 0,39 221 13 841,88 0,00 13 841,88 0,00 13 841,88 13 841,88 0,00 226 20 335,46 0,00 20 335,46 0,00 20 335,46 20 335,46 0,00 227 4 260,81 0,00 4 260,81 0,00 4 260,81 4 260,81 0,00 323 113 541,30 0,00 113 541,30 0,00 113 541,30 113 541,30 0,00 Total 3 903 647,18 0,00 3 903 647,18 0,00 3 903 647,18 3 903 655,85 8,67 FR: 2007FR06RPO001 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 111 1 330 435,59 0,00 1 330 435,59 0,00 1 330 435,59 1 330 435,59 0,00 112 71 973 206,45 0,00 71 973 206,45 0,00 71 973 206,45 71 689 240,35 283 966,10 113 7 458 236,89 0,00 7 458 236,89 0,00 7 458 236,89 7 458 236,43 0,46 121 78 669 491,84 0,00 78 669 491,84 0,00 78 669 491,84 78 962 107,95  292 616,11 122 3 959 979,32 0,00 3 959 979,32 0,00 3 959 979,32 4 737 682,98  777 703,66 123 3 646 339,86 0,00 3 646 339,86 0,00 3 646 339,86 2 868 636,20 777 703,66 125 2 995 524,99 0,00 2 995 524,99 0,00 2 995 524,99 2 995 524,99 0,00 211 190 007 632,51 0,00 190 007 632,51 0,00 190 007 632,51 190 007 724,75 92,24 212 2 598 536,76 0,00 2 598 536,76 0,00 2 598 536,76 2 598 831,19  294,43 214 146 642 090,37 0,00 146 642 090,37 0,00 146 642 090,37 146 642 090,42 0,05 221 2 408 933,86 0,00 2 408 933,86 0,00 2 408 933,86 2 399 590,90 9 342,96 223 395 797,81 0,00 395 797,81 0,00 395 797,81 395 797,81 0,00 226 35 050 908,72 0,00 35 050 908,72 0,00 35 050 908,72 34 821 905,78 229 002,94 227 440 036,11 0,00 440 036,11 0,00 440 036,11 668 973,97  228 937,86 323 2 974 260,38 0,00 2 974 260,38 0,00 2 974 260,38 2 974 260,40 0,02 511 55 927,95 0,00 55 927,95 0,00 55 927,95 55 927,95 0,00 Total 550 607 339,41 0,00 550 607 339,41 0,00 550 607 339,41 550 606 967,67 371,75 FR: 2007FR06RPO005 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 113 4 972,48 0,00 4 972,48 0,00 4 972,48 4 972,50 0,02 211 120 414,52 0,00 120 414,52 0,00 120 414,52 120 415,69 1,17 212 31 283,37 0,00 31 283,37 0,00 31 283,37 31 283,78 0,41 214 286 489,68 0,00 286 489,68 0,00 286 489,68 286 490,44 0,76 Total 443 160,05 0,00 443 160,05 0,00 443 160,05 443 162,41 2,36 FR: 2007FR06RPO006 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 113 406 700,15 0,00 406 700,15 0,00 406 700,15 406 701,49 1,34 211 78 153,21 0,00 78 153,21 0,00 78 153,21 78 153,30 0,09 212 37 921,47 0,00 37 921,47 0,00 37 921,47 37 921,56 0,09 214 750 334,74 0,00 750 334,74 0,00 750 334,74 750 336,46 1,72 Total 1 273 109,57 0,00 1 273 109,57 0,00 1 273 109,57 1 273 112,81 3,24 HU: 2007HU06RPO001 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 511 1 569 249,15 0,00 1 569 249,15 0,00 1 569 249,15 1 569 249,15 0,00 Total 1 569 249,15 0,00 1 569 249,15 0,00 1 569 249,15 1 569 249,15 0,00 IE: 2007IE06RPO001 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 113 27 604 566,12 0,00 27 604 566,12 0,00 27 604 566,12 26 860 195,87 744 370,25 212 79 543 964,44 0,00 79 543 964,44 0,00 79 543 964,44 79 540 867,93 3 096,51 214 217 560 148,03 0,00 217 560 148,03 0,00 217 560 148,03 217 560 148,03 0,00 Total 324 708 678,59 0,00 324 708 678,59 0,00 324 708 678,59 323 961 211,83 747 466,76 IT: 2007IT06RPO002 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 111 132,00 0,00 132,00 0,00 132,00 132,00 0,00 112 8 800,00 0,00 8 800,00 0,00 8 800,00 8 800,00 0,00 122 5 688,77 0,00 5 688,77 0,00 5 688,77 5 688,77 0,00 123 670 513,22 0,00 670 513,22 0,00 670 513,22 670 513,22 0,00 125 659 861,95 0,00 659 861,95 0,00 659 861,95 659 861,95 0,00 211 4 729 463,16 0,00 4 729 463,16 0,00 4 729 463,16 4 729 463,16 0,00 214 7 762 017,30 0,00 7 762 017,30 0,00 7 762 017,30 7 762 017,30 0,00 227 6 409,48 0,00 6 409,48 0,00 6 409,48 6 409,48 0,00 321 51 744,00 0,00 51 744,00 0,00 51 744,00 51 744,00 0,00 Total 13 894 629,88 0,00 13 894 629,88 0,00 13 894 629,88 13 894 629,88 0,00 IT: 2007IT06RPO003 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 111 34 789,96 0,00 34 789,96 0,00 34 789,96 34 789,97 0,01 112 54 868,00 0,00 54 868,00 0,00 54 868,00 54 868,00 0,00 113 7 701,79 0,00 7 701,79 0,00 7 701,79 7 701,80 0,01 122 92 602,13 0,00 92 602,13 0,00 92 602,13 92 602,13 0,00 123 2 743 752,00 0,00 2 743 752,00 0,00 2 743 752,00 2 743 752,00 0,00 211 1 377 207,17 0,00 1 377 207,17 0,00 1 377 207,17 1 377 207,14 0,03 212 210 225,57 0,00 210 225,57 0,00 210 225,57 210 225,57 0,00 214 14 880 626,18 0,00 14 880 626,18 0,00 14 880 626,18 14 880 626,18 0,00 221 1 090 396,78 0,00 1 090 396,78 0,00 1 090 396,78 1 090 396,76 0,02 311 18 204,66 0,00 18 204,66 0,00 18 204,66 18 204,67 0,01 321 253 787,87 0,00 253 787,87 0,00 253 787,87 253 787,89 0,02 322 55 293,61 0,00 55 293,61 0,00 55 293,61 55 293,61 0,00 Total 20 819 455,72 0,00 20 819 455,72 0,00 20 819 455,72 20 819 455,72 0,00 IT: 2007IT06RPO004 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 112 72 600,00 0,00 72 600,00 0,00 72 600,00 72 600,00 0,00 121 3 216 692,69 0,00 3 216 692,69 0,00 3 216 692,69 3 216 692,69 0,00 122 1 562 035,12 0,00 1 562 035,12 0,00 1 562 035,12 1 562 035,12 0,00 123 461 032,99 0,00 461 032,99 0,00 461 032,99 461 032,99 0,00 211 1 224 396,36 0,00 1 224 396,36 0,00 1 224 396,36 1 224 396,36 0,00 214 751 046,08 0,00 751 046,08 0,00 751 046,08 751 046,08 0,00 221 860 770,53 0,00 860 770,53 0,00 860 770,53 860 770,53 0,00 223 132 277,04 0,00 132 277,04 0,00 132 277,04 132 277,04 0,00 225 4 631,31 0,00 4 631,31 0,00 4 631,31 4 631,31 0,00 226 243 318,07 0,00 243 318,07 0,00 243 318,07 243 318,07 0,00 227 97 635,56 0,00 97 635,56 0,00 97 635,56 97 635,56 0,00 313 97 869,03 0,00 97 869,03 0,00 97 869,03 97 869,03 0,00 Total 8 724 304,78 0,00 8 724 304,78 0,00 8 724 304,78 8 724 304,78 0,00 IT: 2007IT06RPO006 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 111 10 992,80 0,00 10 992,80 0,00 10 992,80 10 992,80 0,00 112 70 000,00 0,00 70 000,00 0,00 70 000,00 70 000,00 0,00 121 1 451 602,54 0,00 1 451 602,54 0,00 1 451 602,54 1 451 602,54 0,00 122 25 831,22 0,00 25 831,22 0,00 25 831,22 25 831,22 0,00 123 651 755,28 0,00 651 755,28 0,00 651 755,28 651 755,28 0,00 125 317 304,27 0,00 317 304,27 0,00 317 304,27 317 304,27 0,00 126 13 759,37 0,00 13 759,37 0,00 13 759,37 13 759,38 0,01 211 580 729,97 0,00 580 729,97 0,00 580 729,97 580 729,97 0,00 212 3 944,36 0,00 3 944,36 0,00 3 944,36 3 944,36 0,00 214 1 973 036,87 0,00 1 973 036,87 0,00 1 973 036,87 1 973 036,87 0,00 221 630,78 0,00 630,78 0,00 630,78 630,78 0,00 226 7 945,63 0,00 7 945,63 0,00 7 945,63 7 945,63 0,00 311 249 634,93 0,00 249 634,93 0,00 249 634,93 249 634,93 0,00 321 720 635,50 0,00 720 635,50 0,00 720 635,50 720 635,50 0,00 Total 6 077 803,52 0,00 6 077 803,52 0,00 6 077 803,52 6 077 803,53 0,01 IT: 2007IT06RPO007 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 112 79 180,00 0,00 79 180,00 0,00 79 180,00 79 180,00 0,00 121 3 533 434,83 0,00 3 533 434,83 0,00 3 533 434,83 3 533 434,83 0,00 123 1 504 851,85 0,00 1 504 851,85 0,00 1 504 851,85 1 504 851,85 0,00 125 144 432,95 0,00 144 432,95 0,00 144 432,95 144 432,96 0,01 126 5 447,33 0,00 5 447,33 0,00 5 447,33 5 447,34 0,01 211 3 002 076,00 0,00 3 002 076,00 0,00 3 002 076,00 3 002 076,00 0,00 214 16 209 692,09 0,00 16 209 692,09 0,00 16 209 692,09 16 209 692,08 0,01 221 5 296 473,49 0,00 5 296 473,49 0,00 5 296 473,49 5 296 473,51 0,02 311 944 776,41 0,00 944 776,41 0,00 944 776,41 944 776,42 0,01 321 430 762,71 0,00 430 762,71 0,00 430 762,71 430 762,71 0,00 511 39 902,84 0,00 39 902,84 0,00 39 902,84 39 902,84 0,00 Total 31 191 030,50 0,00 31 191 030,50 0,00 31 191 030,50 31 191 030,54 0,04 IT: 2007IT06RPO009 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 111 54 706,94 0,00 54 706,94 0,00 54 706,94 54 706,94 0,00 112 81 400,00 0,00 81 400,00 0,00 81 400,00 81 400,00 0,00 113 354 978,10 0,00 354 978,10 0,00 354 978,10 354 978,10 0,00 121 695 350,91 0,00 695 350,91 0,00 695 350,91 695 350,91 0,00 122 1 352 917,26 0,00 1 352 917,26 0,00 1 352 917,26 1 352 917,26 0,00 123 421 547,20 0,00 421 547,20 0,00 421 547,20 421 547,20 0,00 125 345 439,45 0,00 345 439,45 0,00 345 439,45 345 439,45 0,00 211 2 664 665,45 0,00 2 664 665,45 0,00 2 664 665,45 2 664 665,45 0,00 214 16 616 508,59 0,00 16 616 508,59 0,00 16 616 508,59 16 616 508,59 0,00 221 1 111 066,18 0,00 1 111 066,18 0,00 1 111 066,18 1 111 066,18 0,00 312 4 064,14 0,00 4 064,14 0,00 4 064,14 4 064,14 0,00 321 301 486,44 0,00 301 486,44 0,00 301 486,44 301 486,44 0,00 Total 24 004 130,66 0,00 24 004 130,66 0,00 24 004 130,66 24 004 130,66 0,00 IT: 2007IT06RPO010 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 111 2 533,18 0,00 2 533,18 0,00 2 533,18 2 533,18 0,00 113 299 977,51 0,00 299 977,51 0,00 299 977,51 299 977,55 0,04 121 2 408 502,88 0,00 2 408 502,88 0,00 2 408 502,88 2 408 502,87 0,01 122 502 070,27 0,00 502 070,27 0,00 502 070,27 502 070,28 0,01 125 21 301,37 0,00 21 301,37 0,00 21 301,37 21 301,37 0,00 214 3 602 146,59 0,00 3 602 146,59 0,00 3 602 146,59 3 602 146,60 0,01 221 2 341 659,74 0,00 2 341 659,74 0,00 2 341 659,74 2 341 659,45 0,29 223 13 407,77 0,00 13 407,77 0,00 13 407,77 13 407,77 0,00 225 957,52 0,00 957,52 0,00 957,52 957,51 0,01 311 877 994,20 0,00 877 994,20 0,00 877 994,20 877 994,19 0,01 Total 10 070 551,03 0,00 10 070 551,03 0,00 10 070 551,03 10 070 550,77 0,26 IT: 2007IT06RPO012 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 111 147 723,81 0,00 147 723,81 0,00 147 723,81 147 723,81 0,00 112 627 000,00 0,00 627 000,00 0,00 627 000,00 627 000,00 0,00 121 1 987 191,62 0,00 1 987 191,62 0,00 1 987 191,62 1 987 191,62 0,00 122 269 775,85 0,00 269 775,85 0,00 269 775,85 269 775,85 0,00 123 3 811 579,76 0,00 3 811 579,76 0,00 3 811 579,76 3 811 579,76 0,00 125 264 274,59 0,00 264 274,59 0,00 264 274,59 264 274,59 0,00 211 1 137 472,29 0,00 1 137 472,29 0,00 1 137 472,29 1 137 472,29 0,00 212 415 824,22 0,00 415 824,22 0,00 415 824,22 415 824,22 0,00 214 9 750 202,13 0,00 9 750 202,13 0,00 9 750 202,13 9 750 202,13 0,00 221 1 183 918,35 0,00 1 183 918,35 0,00 1 183 918,35 1 183 918,35 0,00 311 234 343,36 0,00 234 343,36 0,00 234 343,36 234 343,36 0,00 321 140 712,62 0,00 140 712,62 0,00 140 712,62 140 712,62 0,00 322 3 757,74 0,00 3 757,74 0,00 3 757,74 3 757,74 0,00 Total 19 973 776,34 0,00 19 973 776,34 0,00 19 973 776,34 19 973 776,34 0,00 IT: 2007IT06RPO014 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 111 24 194,02 0,00 24 194,02 0,00 24 194,02 24 194,02 0,00 113 225 253,17 0,00 225 253,17 0,00 225 253,17 225 253,19 0,02 123 18 126,56 0,00 18 126,56 0,00 18 126,56 18 126,55 0,01 125 922 404,95 0,00 922 404,95 0,00 922 404,95 922 404,98 0,03 211 3 677 249,75 0,00 3 677 249,75 0,00 3 677 249,75 3 677 249,73 0,02 214 16 477,18 0,00 16 477,18 0,00 16 477,18 16 477,19 0,01 221 750 713,51 0,00 750 713,51 0,00 750 713,51 750 713,50 0,01 321 484 660,78 0,00 484 660,78 0,00 484 660,78 484 660,77 0,01 511 34 188,00 0,00 34 188,00 0,00 34 188,00 34 188,00 0,00 Total 6 153 267,92 0,00 6 153 267,92 0,00 6 153 267,92 6 153 267,93 0,01 IT: 2007IT06RPO016 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 113 27 619,63 0,00 27 619,63 0,00 27 619,63 27 619,63 0,00 211 311 821,26 0,00 311 821,26 0,00 311 821,26 311 821,26 0,00 212 1 041 265,32 0,00 1 041 265,32 0,00 1 041 265,32 1 041 265,32 0,00 214 386 465,67 0,00 386 465,67 0,00 386 465,67 386 465,67 0,00 215 2 805 623,23 0,00 2 805 623,23 0,00 2 805 623,23 2 805 623,23 0,00 221 84 736,09 0,00 84 736,09 0,00 84 736,09 84 736,09 0,00 Total 4 657 531,20 0,00 4 657 531,20 0,00 4 657 531,20 4 657 531,20 0,00 IT: 2007IT06RPO018 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 211 851 878,81 0,00 851 878,81 0,00 851 878,81 851 878,81 0,00 212 2 702 313,22 0,00 2 702 313,22 0,00 2 702 313,22 2 702 313,22 0,00 214 8 135 219,43 0,00 8 135 219,43 0,00 8 135 219,43 8 135 219,43 0,00 221 430 671,80 0,00 430 671,80 0,00 430 671,80 430 671,80 0,00 Total 12 120 083,26 0,00 12 120 083,26 0,00 12 120 083,26 12 120 083,26 0,00 IT: 2007IT06RPO019 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 113 95 630,41 0,00 95 630,41 0,00 95 630,41 95 630,41 0,00 211 4 678 832,02 0,00 4 678 832,02 0,00 4 678 832,02 4 678 832,02 0,00 212 531 277,45 0,00 531 277,45 0,00 531 277,45 531 277,45 0,00 214 6 409 858,05 0,00 6 409 858,05 0,00 6 409 858,05 6 409 858,05 0,00 221 2 431 408,22 0,00 2 431 408,22 0,00 2 431 408,22 2 431 408,22 0,00 Total 14 147 006,15 0,00 14 147 006,15 0,00 14 147 006,15 14 147 006,15 0,00 LU: 2007LU06RPO001 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 111 9 935,24 0,00 9 935,24 0,00 9 935,24 9 935,24 0,00 112 171 564,31 0,00 171 564,31 0,00 171 564,31 171 564,31 0,00 121 4 259 140,87 0,00 4 259 140,87 0,00 4 259 140,87 4 259 140,87 0,00 122 35 132,76 0,00 35 132,76 0,00 35 132,76 35 132,76 0,00 125 146 871,00 0,00 146 871,00 0,00 146 871,00 146 871,00 0,00 212 3 959 891,27 0,00 3 959 891,27 0,00 3 959 891,27 3 959 891,27 0,00 214 1 865 896,26 0,00 1 865 896,26 0,00 1 865 896,26 1 865 896,26 0,00 225 11 039,51 0,00 11 039,51 0,00 11 039,51 11 039,51 0,00 311 67 549,92 0,00 67 549,92 0,00 67 549,92 67 549,92 0,00 312 19 645,06 0,00 19 645,06 0,00 19 645,06 19 645,06 0,00 313 12 821,53 0,00 12 821,53 0,00 12 821,53 12 821,53 0,00 321 312 454,46 0,00 312 454,46 0,00 312 454,46 312 454,46 0,00 322 152 390,50 0,00 152 390,50 0,00 152 390,50 152 390,50 0,00 323 9 798,82 0,00 9 798,82 0,00 9 798,82 9 798,82 0,00 331 46 705,26 0,00 46 705,26 0,00 46 705,26 46 705,26 0,00 Total 11 080 836,77 0,00 11 080 836,77 0,00 11 080 836,77 11 080 836,77 0,00 NL: 2007NL06RPO001 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 111 1 032 861,50 0,00 1 032 861,50 0,00 1 032 861,50 1 049 798,50 16 937,00 121 1 314 880,50 0,00 1 314 880,50 0,00 1 314 880,50 1 269 321,50 45 559,00 132 4 605,00 0,00 4 605,00 0,00 4 605,00 5 449,00  844,00 214 14 642 984,50 0,00 14 642 984,50 0,00 14 642 984,50 14 795 041,00  152 056,50 216 8 778,00 0,00 8 778,00 0,00 8 778,00 8 778,00 0,00 221 743 090,50 0,00 743 090,50 0,00 743 090,50 743 090,50 0,00 311 3 678,00 0,00 3 678,00 0,00 3 678,00 3 678,00 0,00 313 7 786,00 0,00 7 786,00 0,00 7 786,00 7 786,00 0,00 321 16 748,50 0,00 16 748,50 0,00 16 748,50 16 748,50 0,00 322 146 366,00 0,00 146 366,00 0,00 146 366,00 0,00 146 366,00 323 172 051,00 0,00 172 051,00 0,00 172 051,00 318 417,00  146 366,00 341 14 703,00 0,00 14 703,00 0,00 14 703,00 14 703,00 0,00 Total 18 108 532,50 0,00 18 108 532,50 0,00 18 108 532,50 18 232 811,00  124 278,50 SE: 2007SE06RPO001 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 111 6 078 255,81 0,00 6 078 255,81 0,00 6 078 255,81 6 078 255,81 0,00 112 39 240,67 0,00 39 240,67 0,00 39 240,67 39 240,67 0,00 121 2 808 599,57 0,00 2 808 599,57 0,00 2 808 599,57 2 808 599,57 0,00 123 119 577,09 0,00 119 577,09 0,00 119 577,09 119 577,07 0,02 125 784,68 0,00 784,68 0,00 784,68 784,68 0,00 212 41 019 057,43 0,00 41 019 057,43 0,00 41 019 057,43 41 019 055,96 1,47 214 124 287 604,81 0,00 124 287 604,81 0,00 124 287 604,81 124 262 353,61 25 251,20 216 0,00 0,00 0,00 0,00 0,00 26 734,15 26 734,15 227 2 254,67 0,00 2 254,67 0,00 2 254,67 2 254,67 0,00 311 411 691,77 0,00 411 691,77 0,00 411 691,77 411 691,45 0,32 313 54 164,73 0,00 54 164,73 0,00 54 164,73 54 156,84 7,89 322 967,42 0,00 967,42 0,00 967,42 967,42 0,00 323 475,76 0,00 475,76 0,00 475,76 475,60 0,16 331 369 160,10 0,00 369 160,10 0,00 369 160,10 369 160,10 0,00 511 4 326 431,48 0,00 4 326 431,48 0,00 4 326 431,48 4 326 431,48 0,00 Total 179 518 265,99 0,00 179 518 265,99 0,00 179 518 265,99 179 519 739,08 1 473,09 SI: 2007SI06RPO001 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 131 30 063 126,82 0,00 30 063 126,82 0,00 30 063 126,82 30 063 136,39 9,57 Total 30 063 126,82 0,00 30 063 126,82 0,00 30 063 126,82 30 063 136,39 9,57 UK: 2007UK06RPO001 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 111 1 713 215,16 0,00 1 713 215,16 0,00 1 713 215,16 1 713 215,45 0,29 115 87 512,44 0,00 87 512,44 0,00 87 512,44 87 512,38 0,06 121 472 798,60 0,00 472 798,60 0,00 472 798,60 472 798,73 0,13 122 1 720 229,57 0,00 1 720 229,57 0,00 1 720 229,57 1 720 229,47 0,10 123 4 432 294,21 0,00 4 432 294,21 0,00 4 432 294,21 4 432 294,02 0,19 125 323 401,87 0,00 323 401,87 0,00 323 401,87 323 401,44 0,43 211 0,00 0,00 0,00 0,00 0,00 1 760 226,92 1 760 226,92 212 25 175 291,47 0,00 25 175 291,47 0,00 25 175 291,47 23 415 064,55 1 760 226,92 214 103 754 648,67 0,00 103 754 648,67 0,00 103 754 648,67 103 754 647,78 0,89 215 3 881,99 0,00 3 881,99 0,00 3 881,99 3 881,99 0,00 216 330 682,88 0,00 330 682,88 0,00 330 682,88 330 682,57 0,31 221 11 306 380,25 0,00 11 306 380,25 0,00 11 306 380,25 11 306 379,50 0,75 223 491 155,30 0,00 491 155,30 0,00 491 155,30 491 171,30 16,00 227 1 767 421,58 0,00 1 767 421,58 0,00 1 767 421,58 1 767 405,85 15,73 311 4 997 065,35 0,00 4 997 065,35 0,00 4 997 065,35 4 997 065,82 0,47 312 237 864,87 0,00 237 864,87 0,00 237 864,87 237 864,37 0,50 313 3 168 117,79 0,00 3 168 117,79 0,00 3 168 117,79 3 168 117,46 0,33 321 713 951,93 0,00 713 951,93 0,00 713 951,93 713 951,95 0,02 322 2 958 832,00 0,00 2 958 832,00 0,00 2 958 832,00 2 958 832,02 0,02 Total 163 654 745,93 0,00 163 654 745,93 0,00 163 654 745,93 163 654 743,57 2,35 UK: 2007UK06RPO002 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 212 13 893 174,91 0,00 13 893 174,91 0,00 13 893 174,91 13 897 885,90 4 710,99 214 10 723 469,77 0,00 10 723 469,77 0,00 10 723 469,77 10 731 653,11 8 183,34 221 884 547,05 0,00 884 547,05 0,00 884 547,05 891 313,52 6 766,47 Total 25 501 191,73 0,00 25 501 191,73 0,00 25 501 191,73 25 520 852,53 19 660,80 B) Programmes that have not been approved by 12 December 2007 with declared expenditure for 16 October to 31 December 2006, Article 39 of Regulation (EC) No 1290/2005 (in EUR) CCI: 2007DK06RPO001 measure Expenditure 2007 Corrections Total Non-reusable amounts Accepted amount cleared for the 2007 financial year Interim payments reimbursed to the Member State for the financial year Amount to be recovered from ( ) or paid to (+) the Member State (1) DK: 2007DK06RPO001 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 112 479 702,00 0,00 479 702,00 0,00 479 702,00 479 702,08 0,08 113 1 585,00 0,00 1 585,00 0,00 1 585,00 1 585,00 0,00 121 328,00 0,00 328,00 0,00 328,00 328,37 0,37 123 610 650,00 0,00 610 650,00 0,00 610 650,00 610 649,74 0,26 125 54 243,00 0,00 54 243,00 0,00 54 243,00 54 243,25 0,25 212 366 560,00 0,00 366 560,00 0,00 366 560,00 366 559,53 0,47 214 607 044,00 0,00 607 044,00 0,00 607 044,00 607 044,45 0,45 216 266 725,00 0,00 266 725,00 0,00 266 725,00 266 724,57 0,43 311 46 380,00 0,00 46 380,00 0,00 46 380,00 46 380,24 0,24 313 32 949,00 0,00 32 949,00 0,00 32 949,00 32 949,08 0,08 321 195 397,00 0,00 195 397,00 0,00 195 397,00 195 397,31 0,31 323 109 750,00 0,00 109 750,00 0,00 109 750,00 109 749,78 0,22 Total 2 771 313,00 0,00 2 771 313,00 0,00 2 771 313,00 2 771 313,40 0,40 ES: 2007ES06RPO002 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 113 97 563,70 0,00 97 563,70 0,00 97 563,70 97 563,70 0,00 121 227 038,44 0,00 227 038,44 0,00 227 038,44 227 038,44 0,00 125 3 453 853,49 0,00 3 453 853,49 0,00 3 453 853,49 3 453 853,49 0,00 221 314 615,15 0,00 314 615,15 0,00 314 615,15 314 615,15 0,00 223 126 077,42 0,00 126 077,42 0,00 126 077,42 126 077,42 0,00 226 534 868,13 0,00 534 868,13 0,00 534 868,13 534 868,13 0,00 322 12 000,00 0,00 12 000,00 0,00 12 000,00 12 000,00 0,00 323 44 246,95 0,00 44 246,95 0,00 44 246,95 44 246,95 0,00 511 12 000,00 0,00 12 000,00 0,00 12 000,00 12 000,00 0,00 Total 4 822 263,28 0,00 4 822 263,28 0,00 4 822 263,28 4 822 263,28 0,00 ES: 2007ES06RPO003 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 214 487 049,68 0,00 487 049,68 0,00 487 049,68 487 049,68 0,00 Total 487 049,68 0,00 487 049,68 0,00 487 049,68 487 049,68 0,00 ES: 2007ES06RPO009 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 111 382,12 0,00 382,12 0,00 382,12 382,12 0,00 113 168 932,76 0,00 168 932,76 0,00 168 932,76 168 932,76 0,00 121 182 935,78 0,00 182 935,78 0,00 182 935,78 182 935,78 0,00 123 61 885,66 0,00 61 885,66 0,00 61 885,66 61 885,66 0,00 211 76 176,20 0,00 76 176,20 0,00 76 176,20 76 176,20 0,00 214 636 519,61 0,00 636 519,61 0,00 636 519,61 636 519,61 0,00 226 166 963,00 0,00 166 963,00 0,00 166 963,00 166 963,00 0,00 227 1 344 380,00 0,00 1 344 380,00 0,00 1 344 380,00 1 344 380,00 0,00 311 830,50 0,00 830,50 0,00 830,50 830,50 0,00 313 270,48 0,00 270,48 0,00 270,48 270,48 0,00 Total 2 639 276,10 0,00 2 639 276,10 0,00 2 639 276,10 2 639 276,10 0,00 ES: 2007ES06RPO012 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 112 74 000,00 0,00 74 000,00 0,00 74 000,00 74 000,00 0,00 113 21 910,60 0,00 21 910,60 0,00 21 910,60 21 910,60 0,00 121 119 399,33 0,00 119 399,33 0,00 119 399,33 119 399,33 0,00 123 0,00 0,00 0,00 0,00 0,00 31 621,94 31 621,94 125 424 566,89 0,00 424 566,89 0,00 424 566,89 440 320,40 15 753,51 214 13 471,08 0,00 13 471,08 0,00 13 471,08 13 471,08 0,00 221 16 668,12 0,00 16 668,12 0,00 16 668,12 16 668,12 0,00 226 36 938,63 0,00 36 938,63 0,00 36 938,63 190 757,82  153 819,19 322 34 666,68 0,00 34 666,68 0,00 34 666,68 33 646,68 1 020,00 323 29 806,20 0,00 29 806,20 0,00 29 806,20 65 816,00 36 009,80 Total 771 427,53 0,00 771 427,53 0,00 771 427,53 1 007 611,97  236 184,44 ES: 2007ES06RPO015 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 313 366 627,67 0,00 366 627,67 0,00 366 627,67 366 627,67 0,00 Total 366 627,67 0,00 366 627,67 0,00 366 627,67 366 627,67 0,00 ES: 2007ES06RPO017 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 214 235 615,13 0,00 235 615,13 0,00 235 615,13 235 615,13 0,00 Total 235 615,13 0,00 235 615,13 0,00 235 615,13 235 615,13 0,00 UK: 2007UK06RPO003 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 111 11 180,00 0,00 11 180,00 0,00 11 180,00 11 180,05 0,05 125 342 577,00 0,00 342 577,00 0,00 342 577,00 342 576,62 0,38 132 29 586,00 0,00 29 586,00 0,00 29 586,00 29 585,95 0,05 212 118 635,00 0,00 118 635,00 0,00 118 635,00 118 635,30 0,30 214 3 097 033,00 0,00 3 097 033,00 0,00 3 097 033,00 3 097 032,74 0,26 215 485 952,00 0,00 485 952,00 0,00 485 952,00 485 952,02 0,02 221 4 535 113,00 0,00 4 535 113,00 0,00 4 535 113,00 4 535 112,93 0,07 223 287 485,00 0,00 287 485,00 0,00 287 485,00 287 485,00 0,00 227 48 683,00 0,00 48 683,00 0,00 48 683,00 48 683,00 0,00 Total 8 956 244,00 0,00 8 956 244,00 0,00 8 956 244,00 8 956 243,61 0,39 UK: 2007UK06RPO004 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 211 2 313,79 0,00 2 313,79 0,00 2 313,79 2 438,43  124,64 214 570 373,20 0,00 570 373,20 0,00 570 373,20 570 858,38  485,18 221 37 157,84 0,00 37 157,84 0,00 37 157,84 37 158,00 0,16 227 32 762,02 0,00 32 762,02 0,00 32 762,02 32 762,00 0,02 Total 642 606,85 0,00 642 606,85 0,00 642 606,85 643 216,81  609,96 C) Advances paid to the Member States per programme Advances paid but still to be cleared for the programme implementation (in EUR) Programme Advance paid 2007AT06RPO001 273 802 899,44 2007BE06RPO001 9 642 866,39 2007BE06RPO002 6 793 135,89 2007CY06RPO001 11 376 650,18 2007CZ06RPO001 197 085 444,78 2007DE06RPO003 41 140 772,14 2007DE06RPO004 43 888 029,78 2007DE06RPO007 74 375 241,56 2007DE06RPO009 1 774 251,92 2007DE06RPO010 7 643 035,82 2007DE06RPO011 30 872 573,65 2007DE06RPO012 57 076 770,86 2007DE06RPO015 10 236 605,85 2007DE06RPO017 17 167 655,60 2007DE06RPO018 1 979 228,58 2007DE06RPO019 64 876 567,28 2007DE06RPO020 28 611 829,92 2007DE06RPO021 8 319 636,95 2007DE06RPO023 48 492 478,72 2007EE06RPO001 25 013 059,92 2007ES06RPO014 3 930 641,26 2007FI06RPO001 115 963 854,19 2007FR06RPO001 344 934 865,33 2007FR06RPO005 3 503 500,00 2007FR06RPO006 11 168 500,00 2007GR06RPO001 129 755 654,84 2007HU06RPO001 266 409 037,44 2007IE06RPO001 81 897 010,65 2007IT06RAT001 2 902 191,81 2007IT06RPO002 6 275 370,12 2007IT06RPO003 28 787 570,00 2007IT06RPO004 7 222 695,22 2007IT06RPO006 7 423 290,00 2007IT06RPO007 26 857 969,46 2007IT06RPO009 13 807 500,00 2007IT06RPO010 25 844 700,00 2007IT06RPO012 11 705 050,00 2007IT06RPO014 28 171 990,00 2007IT06RPO016 19 293 750,00 2007IT06RPO018 21 816 935,00 2007IT06RPO019 75 764 430,00 2007LT06RPO001 122 035 206,50 2007LU06RPO001 3 341 160,20 2007NL06RPO001 34 056 481,68 2007PL06RPO001 926 102 670,92 2007PT06RPO001 9 606 018,62 2007PT06RPO002 121 382 778,23 2007SE06RPO001 112 613 963,92 2007SI06RPO001 63 018 671,02 2007SK06RPO001 68 929 632,73 2007UK06RPO001 38 249 804,70 2007UK06RPO002 11 957 684,20 (1) The expenditure will be paid in 2008. ANNEX II CLEARANCE OF THE PAYING AGENCIES' ACCOUNTS Financial year 2007  EAFRD List of the paying agencies and programmes for which the accounts are disjoined and are the subject of a later clearance decision Member State Paying Agency Programme Austria AMA 2007AT06RPO001 Belgium ALV 2007BE06RPO001 RÃ ©gion Wallonne 2007BE06RPO002 Germany Baden-WÃ ¼rttemberg 2007DE06RPO003 Bayern 2007DE06RPO004 Greece OPEKEPE 2007GR06RPO001 Finland MAVI 2007FI06RPO001 MAVI 2007FI06RPO002 Portugal IFAP 2007PT06RPO001 IFAP 2007PT06RPO002